— In an action to recover damages for personal injuries based upon theories of negligence, products liability and breach of warranty, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (McGinity, J.), entered February 3, 1984, as granted the cross motion of *845defendant Union Carbide for summary judgment dismissing the action as against it. H Order affirmed insofar as appealed from, without costs or disbursements. H Plaintiff has failed to present a genuine issue of fact as to defendant Union Carbide’s liability (see Southern Assoc. v United Brands Co., 67 AD2d 199). Plaintiff’s testimony at an examination before trial effectively belies his contention that the design of the swimming pool liner manufactured by Union Carbide proximately caused his accident (cf. Sommella v Roach, 91 AD2d 630, affd 59 NY2d 622). Mollen, P. J., Weinstein, Rubin and Eiber, JJ., concur.